DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 11 recite or similarly recite, inter alia,
“…said at least one electrical conductor being a coil having at least one turn; said coil disposed in a cavity or recess of one or more of said plurality of struts…”
The closest prior art references found during Examiner’s search of the prior art were US 11,284,840 B1 to Xu, US 6,280,385 B1 to Melzer et al., US 2016/0045316 A1 to Braido et al. Xu, Melzer, and Braido fail to disclose a coil of a resonant circuit being disposed in a cavity or recess in a plurality of struts. Thus, Xu, Melzer, and Braido, alone or in combination with one another or any other prior art reference, fail to anticipate or render obvious the invention of claims 1 and 11. 
These references further fail to teach or render obvious the invention of claim 4, as there is no teaching or suggestion for including at least two resonant circuits disposed in series as now required by that claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791